IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND


JAMES THOMAS POWELL                                 *
                                                    *
       Plaintiff                                    *
                                                    *

v.                                                  *      Civil Case No.: 8:18-cv-3683
                                                    *
PRINCE GEORGE’S COUNTY, MD, et al.                  *
                                                    *
       Defendants                                   *
              PLAINTIFF JAMES T. POWELL’S DISMISSAL OF CLAIMS
                   AGAINST DEFENDANT ERNEST HAYLOCK

       James T. Powell, Plaintiff, by his undersigned counsel, dismisses with prejudice all

claims against the Defendant Ernest Haylock.




                                                    Terrell N. Roberts, III, Esq.
                                                    Attorney for Plaintiff
                                                    6801 Kenilworth Avenue, Suite 202
                                                    Riverdale, Maryland 20737
                                                    (301) 699-0764
                                                    (301) 699-8706 Fax
                                                    troberts@robertsandwood.com
                                CERTIFICATE OF SERVICE
       This is to certify that on the 3rd day of October, 2019, the undersigned mailed a copy of a
foregoing by United States Mail, postage prepaid to:
                                       Russell King, Esq.
                                   Assistant County Attorney
                           Office of Law for Prince George’s County
                              1301 McCormick Drive, Suite 4100
                                    Largo, Maryland 20774




                                                    Terrell N. Roberts, III, Esq.
